          Case 1:13-cr-00539-PGG Document 80 Filed 08/19/19 Page 1 of 1




August 19, 2019                                                             Orrick, Herrington & Sutcliffe LLP
                                                                            51 West 52nd Street
                                                                            New York, NY 10019-6142
Via ECF
                                                                            +1 212 506 5000
The Honorable Paul G. Gardephe                                              orrick.com
United States District Court
Southern District of New York
40 Foley Square, Courtroom 705                                              Gregory Morvillo
New York, New York 10007
                                                                            E gmorvillo@orrick.com
                                                                            D +1 212 506 3552
                                                                            F +1 212 506 5151
Re:     United States v. Richard Lee, No. 13-cr-00539 (PGG)

Dear Judge Gardephe:

       The undersigned represents Richard Lee in the above captioned matter.

       As the Court knows, there is a status conference scheduled for August 21, 2019 at
12:30 pm. We respectfully request that Your Honor adjourn the conference until Thursday,
August 29, 2019. Mr. Lee, of course, agrees to the exclusion of time during this interval.

       I have conferred with Assistant United States Attorney Drew Johnson Skinner who
informed me that the government does not object to this request.

        I am available at the Court’s convenience should it wish to discuss this matter or any
related issue.

                                             Respectfully submitted,

                                             ORRICK, HERRINGTON & SUTCLIFFE, LLP


                                             BY: __/s/ Gregory Morvillo________________
                                                 Gregory Morvillo


cc:    AUSA Drew Johnson Skinner (via ECF)
